[ING LOGO] AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4844 Neil.McMurdie@us.ing.com April 2, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company Registration Statement on Form S-3 Prospectus Title: Guaranteed Accumulation Account File No. : Dear Ladies and Gentlemen: ING Life Insurance and Annuity Company, as Registrant, and ING Financial Advisers, LLC, as Underwriter, hereby request acceleration of the above Registration Statement to April 30, 2012 in accordance with Rule 461 of the Securities Act of 1933. In support of this request, we acknowledge that: should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosures in the filing; and the Registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions, please call the undersigned at (860) 580-2824. Very truly yours, /s/ J. Neil McMurdie J. Neil McMurdie Senior Counsel One Orange Way ING North America Insurance Corporation Windsor, CT 06095
